DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 06/23/2022. The 112(b) rejections to claims 8 & 9 have been withdrawn in light of the amendments. Claims 10, 11 & 13 have been canceled. Claims 1-9, 12 & 14 remain pending for consideration on the merits.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2022 was filed after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (WO 2018199167 A1).

    PNG
    media_image1.png
    603
    681
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    605
    661
    media_image2.png
    Greyscale

	







    PNG
    media_image3.png
    393
    507
    media_image3.png
    Greyscale












Regarding Claim 1, Takeda teaches a heat pump system [Fig. 1; air conditioner 1], comprising:
at least one heat pump [¶ 0016; Takeda discloses that air conditioner 1 is a heat pump type air conditioner],
This embodiment of Takeda fails to teach: at least one sensor configured to measure an amount of solar irradiance incident onto a building; and a controller configured to adjust an operation of the at least one heat pump, based on the measured amount of the solar irradiance, by using a temperature correction amount to adjust at least one of a target flow temperature of the at least one heat pump, a flow temperature set-point, and an air temperature set point of an indoor air temperature.
	However, another embodiment of Takeda teaches:
at least one sensor [infrared sensor; not shown] configured to measure an amount of solar irradiance incident onto a building [¶ 0101; the sensor may be installed in an outdoor space]; and
	a controller [330] configured to adjust an operation of the at least one heat pump, based on the measured amount of the solar irradiance, by using a temperature correction amount to adjust at least one of a target flow temperature of the at least one heat pump, a flow temperature set-point, and an air temperature set point of an indoor air temperature [¶ 0051 teaches that the temperature Toff is the operation stop temperature of the room; ¶ 0103 teaches that the Toff point is set according to the skeleton temperature acquired by the surface temperature acquisition unit and the amount of solar radiation acquired by the index acquisition unit. Therefore, the operation of the heat pump is adjusted to stop when the room temperature reaches Toff which is based on the measured solar irradiance.]
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takeda to have at least one configured to measure an amount of solar irradiance incident onto a building; and a controller configured to adjust an operation of the at least one heat pump, based on the measured amount of the solar irradiance, by using a temperature correction amount to adjust at least one of a target flow temperature of the at least one heat pump, a flow temperature set-point, and an air temperature set point of an indoor air temperature, in view of the teachings of the alternate embodiment of Takeda, to measure the solar irradiance on the outside of a building and adjust the target temperature of the heat pump, thereby improving the comfort of the indoor space [¶ 0103-0104].

	







Regarding Claim 2, Takeda teaches the heat pump system according to claim 1 above and Takeda teaches wherein the operation of the at least one heat pump is adjusted only when the solar irradiance is larger than a predetermined threshold [¶ 0103 teaches that the Toff point is adjusted when the amount of solar radiation is lower than or higher than the specified value. While Takeda teaches that the operation of the heat pump is adjust when the solar irradiance is higher or lower than the specified value, this is considered an obvious matter of design choice regarding an omission of an element and its function if the element is not desired [MPEP 2144.04 IIA]. Takeda discloses a change in operation of the solar irradiance measured is too high or too low, whereas the claimed invention changes operation when the measured irradiance is too high].

Regarding claim 5, Takeda, as modified, teaches heat pump system according to claim 1 above and Takeda teaches
wherein the at least one heat pump [air conditioner 1] includes a compressor [21], and the controller [51] is configured to adjust an operating frequency of the compressor to adjust the operation of the at least one heat pump [¶ 0019 discloses that the compressor [21] includes an inverter circuit that can change the operation capacity according to the drive frequency; the function of the adjusted heat pump operation is realized by operation of the change in operation capacity of the compressor].



Regarding Claim 8, Takeda, as modified, teaches the heat pump system according to claim 1 above and Takeda teaches wherein the sensor [¶ 0027; infrared sensor; not shown] is located at a highest point outside of the building [72], or at a spot of the building having an unobstructed view of a sun during a whole day [¶ 0101].

Regarding Claim 9, Takeda, as modified, teaches the heat pump system according to claim 1 above and Takeda teaches wherein the operation of the at least one heat pump is adjusted at least once every hour, at least once every 15 minutes, or at least once every minute [¶ 0056].

Claim 10 canceled.
Claim 11 canceled.

Regarding Claim 12, Takeda, as modified, teaches the heat pump system according to claim 1 above and Takeda teaches wherein the solar irradiance sensor [infrared sensor; not shown] is a silicon photo cell or a thermopile type sensor [¶ 0101].

Claim 13 canceled.



    PNG
    media_image4.png
    716
    639
    media_image4.png
    Greyscale
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue (US 5765383 A).



Regarding claim 3, Takeda, as modified, teaches the heat pump system according to claim 1 but Takeda fails to teach: wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control.
However, Inoue teaches a control method wherein the rotation speed (Nc) of the compressor [21] is calculated depending on driving conditions and the arithmetic feedback control expression [Col. 11, lines 43-49]. 
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takeda to have wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control, in view of the teachings of Inoue, to change the response speed to change in temperature and better control the rotation speed of the compressor [Col. 3, line 65 – Col. 4, line 12].










Regarding Claim 4, Takeda, as modified, teaches the heat pump system according to claim 3,
wherein the temperature correction amount is determined from the measured solar irradiance using a solar heat gain coefficient (SHGC) method, an Overall Solar Aperture Coefficient Method and/or a Standard Assessment Procedure (SAP) [Takeda discloses, in ¶ 0135, that α in equation 5 is a coefficient indicating the heat insulating performance. As stated above, ¶ 0061 further explains that the heat insulation performance is estimated from solar radiation heat acquisition rate. Takeda discloses, in ¶ 0137, that β in equation 5 is a coefficient indicating the ease with which solar radiation enters indoor space (71). Both of the above disclosed coefficients use solar radiation readings and are integrally used to adjust the operation of the system].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue, Yang (US 20180209673 A1) and Guo (US 20120185728 A1).

	Regarding Claim 6, Takeda, as modified, teaches the heat pump system according to claim 1 but Takeda fails to teach wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control, wherein the controller is further configured to compare the measured solar irradiance φ to a threshold irradiance, and when the measured solar irradiance φ is equal to or greater than the threshold irradiance, the controller is further configured to: determine a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient; determine a flow temperature reduction as ΔT = Qsolar/ (m Cp), wherein m is a mass flow rate of a heat transfer fluid of the at least one heat pump system and Cp is a specific heat capacity of the heat transfer medium of the at least one heat pump system, and adjust the operation of the at least one heat pump by reducing a target flow temperature Tflow, supply of the at least one heat pump by ΔT.
However, Inoue discloses control method wherein the rotation speed [Nc] of the compressor [21] is calculated depending on driving conditions and the arithmetic feedback control expression [Inoue, Col. 11, lines 43-49]. Inoue teaches that a feedback control expression changes the response speed to change in temperature and helps better control the rotation speed [Nc] of the compressor [Inoue, Col. 3, Line 65 – Col. 4, Line 12]. Yang discloses an energy controller [41] that compares the sunlight-related value to a predetermined sunlight threshold. The controller also determines when the sunlight-related value is larger than the predetermined sunlight threshold [Yang, ¶ 0037]. Additionally, Guo discloses an air distribution system (114) wherein the system is regulated by a variety of setpoints to regulate airflow and temperature, specifically, supply air flow temperature setpoints (Guo, ¶ 0088, 0104). This implicitly states that the supply flow temperature is a controllable variable.
Referring back to Takeda, a solar acquisition rate (μ) and coefficient (η) are disclosed as well as an average heat transmission coefficient or Q value and is considered analogous to Qsolar [Takeda, ¶ 0061].
Takeda continues to disclose that the system then operates to the new Toff temperature via the setting unit [340] [Takeda, ¶ 0069].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takeda to have wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control, wherein the controller is further configured to compare the measured solar irradiance φ to a threshold irradiance, and when the measured solar irradiance φ is equal to or greater than the threshold irradiance, the controller is further configured to: determine a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient; determine a flow temperature reduction as ΔT = Qsolar/ (m Cp), wherein m is a mass flow rate of a heat transfer fluid of the at least one heat pump system and Cp is a specific heat capacity of the heat transfer medium of the at least one heat pump system, and adjust the operation of the at least one heat pump by reducing a target flow temperature Tflow, supply of the at least one heat pump by ΔT, in view of the teachings of Inoue, Yang and Guo, in order to change the response speed to change in temperature and better control the rotation speed [Nc] of the compressor [Inoue, Col. 3, Line 65 – Col. 4, Line 12], control threshold guidance to determine when the solar radiation is impactful and reduce inaccuracies due to sunlight being temporarily blocked by clouds [Yang, ¶ 0037], more precisely modulate desired temperature with flow temperature setpoints [Guo, ¶ 0088] and provide more information on the relation between separate system components [Guo, ¶ 0170].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Inoue and Yang.

Regarding Claim 7, Takeda, as modified, teaches the heat pump system according to claim 1 above but Takeda fails to teach wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control, wherein the controller is further configured to compare the measured solar irradiance φ to a threshold irradiance, and when the measured solar irradiance φ is equal to or greater than the threshold irradiance, the controller is further configured to: determine a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient; determine an air temperature reduction as ΔT = Qsolar/ M, wherein M is a thermal mass of the building; and adjust the operation of the at least one heat pump by reducing the indoor temperature set point Tindoor, sp by ΔT.
However, Inoue discloses a system with a control method wherein the rotation speed (Nc) of the compressor [21] is calculated depending on driving conditions and the arithmetic feedback control expression [Inoue, Col. 11, lines 43-49]. Yang discloses an energy controller [41] that compares the sunlight-related value to a predetermined sunlight threshold. The controller also determines when the sunlight-related value is larger than the predetermined sunlight threshold [Yang, ¶ 0037].
Referring back to Takeda, a solar acquisition rate (μ) and coefficient (η) are disclosed as well as an average heat transmission coefficient or Q value and is considered analogous to Qsolar (Takeda, ¶ 0061). 
Takeda also discloses that the new Toff temperature is determined by adding or subtracting a predicted change in temperature (ΔT) (Takeda, ¶ 0069). Takeda continues to disclose that the system then operates to the new Toff temperature via the setting unit (340) (Takeda, ¶ 0069).
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takeda to have teach wherein the operation of the at least one heat pump is adjusted using feed forward control and/or feedback control, wherein the controller is further configured to compare the measured solar irradiance φ to a threshold irradiance, and when the measured solar irradiance φ is equal to or greater than the threshold irradiance, the controller is further configured to: determine a solar gain as Qsolar = αφ , wherein α is a solar aperture coefficient; determine an air temperature reduction as ΔT = Qsolar/ M, wherein M is a thermal mass of the building; and adjust the operation of the at least one heat pump by reducing the indoor temperature set point Tindoor, sp by ΔT, in view of the teachings of Inoue and Yang, in order to change the response speed to change in temperature and better control the rotation speed [Nc] of the compressor [Inoue, Col. 3, Line 65 – Col. 4, Line 12], and better determine when the solar radiation is impactful and reduce inaccuracies due to sunlight being temporarily blocked by clouds [Yang, ¶ 0037].
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda as applied to claim 1 above, and further in view of Modi (US 20130204442 A1).




Regarding Claim 14, Takeda, as modified, teaches the heat pump system according the claim 1 above but Takeda fails to teach an HVAC system.
However, Modi teaches the use of a similar heat pump in an HVAC system designed to compensate for sunlight [¶ 0030].
Therefore, it is a simple mechanical expedient that would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the assembly of Takeda  to have an HVAC system, in view of the teachings of Modi, to save energy while also keeping occupants comfortable [¶ 0007].

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive.
Applicant argues that Takeda fails to disclose or suggest “a controller configured to adjust an operation of the at least one heat pump, based on the measured amount of the solar irradiance, by using a temperature correction amount to adjust at least one of a target flow temperature of the at least one heat pump, a flow temperature set-point, and an air temperature set point of an indoor air temperature,” as now recited in amended claim 1.
In ¶ 0051, Takeda teaches that the temperature, Toff, is the operation stop temperature of the room while ¶ 0103 teaches that the Toff point is set according to the skeleton temperature acquired by the surface temperature acquisition unit and the amount of solar radiation acquired by the index acquisition unit. Therefore, the operation of the heat pump is adjusted to stop when the room temperature reaches Toff which is based on the measured solar irradiance.
Applicant argues that Inoue fails to make up for the deficiencies of Takeda, stating that the arithmetic operations of Inoue do not adjust an operation of the at least one heat pump, based on the measured amount of solar irradiance by using a temperature correction amount to adjust at least one of a target flow temperature of the at least one heat pump, a flow temperature set-point, and an air temperature set point of an indoor air temperature.
However, the combination from Inoue is provided to teach that a feedback/feedforward control system may be used to change the response speed of a compressor to better control the rotation of the compressor [Col. 3, line 65 – col. 4, line 12] while Takeda teaches the control method to change the Toff temperature setting depending on the acquired surface temperature and solar radiation. In changing the Toff temperature, the pump’s operation is altered by a change in an indoor air temperature, wherein the compressor operation stops upon reaching temperature Toff [¶ 0051, 0103].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH S MYERS whose telephone number is (571)272-5102. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        




/KEITH STANLEY MYERS/           Examiner, Art Unit 3763